ORDER OF AFFIRMANCE
Before CHAMBERS and KENNEDY, Circuit Judges, and WONG,* District Judge.
The court properly instructed the jury on the government’s burden of proof. It also properly instructed the jury on appellant’s alibi, stating that if there were reasonable doubt whether appellant was present at the time and place of the alleged offense, the jury must acquit him. These instructions completely covered appellant’s theory and we find no error in the district court’s refusal to give the specific instruction that appellant requested. United States v. Noah, 475 F.2d 688, 697 (9th Cir. 1973). Affirmed.